Title: To James Madison from William C. C. Claiborne, 20 January 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


20 January 1802, Natchez. Encloses a letter received from Mississippi attorney general Harding regarding land claims in the territory. Believes that the information contained in Harding’s letter, if true, will affect legality of the Supreme Court decision referred to in his own letter to JM of 20 Dec. Asks JM to lay enclosed letter before U.S. attorney general and to request his opinion on extent of validity of antedated Spanish grants and how they might be investigated, as the issue has created much local resentment. Reports that European peace has reduced prices of all exports except cotton at New Orleans. Rumors had suggested closing of that port to American commerce, but his investigation convinces him they are unfounded. One source conjectures that recent uneasiness of Spanish authorities there results from cession of Louisiana to France and impending arrival of French troops. Has not had a letter from JM since his arrival at Natchez.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 3 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:34–35. Enclosure not found, but for the response, see Lincoln to JM, 26 Mar. 1802 (printed in Hall, Official Opinions of the Attorneys General, 1:108–10).

